UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1797


YVETT C. RUDOLPH,

                Plaintiff – Appellant,

          v.

HR SPECIALIST, of Business Management Daily; BUSINESS
MANAGEMENT DAILY, d/b/a Capital Information Group Inc.,
doing business as Capital Information Group Inc.; CAPITAL
INFORMATION   GROUP  INCORPORATED;  ALLIE   P.  ASH,   JR.,
President and Officer Capital Information Group Inc.;
PHILLIP ASH, Vice President, Officer, and Director Capital
Information Group, Publisher for HR Specialist; STEVEN
STURM, Vice President, Officer of Capital Information Group
Inc.; PATRICK DI DOMENICO, Editorial Director Business
Management Daily; ADAM GOLDSTEIN, Associate Publisher
Business Management Daily; WILLIAM H. STURGES, Esquire,
Editor of HR Specialist,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00477-LMB-JFA)


Submitted:   December 22, 2014             Decided:   January 14, 2015


Before GREGORY, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Yvett C. Rudolph, Appellant Pro Se. John Matthew Baird, Arvind
Jairam, DUANE MORRIS, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Yvett C. Rudolph appeals the district court’s order

dismissing her civil action for failure to state a claim.                           On

appeal, we confine our review to the issues raised in Rudolph’s

informal brief.          4th Cir. R. 34(b); see also United States v.

Brooks, 524 F.3d 549, 556 & n.11 (4th Cir. 2008) (deeming claim

raised for first time in reply brief abandoned).                          Insofar as

Rudolph     challenges     the    order    transferring     her    case    from    the

United States District Court for the District of Delaware, we

lack jurisdiction to review this order.                 Brock v. Entre Computer

Ctrs., Inc., 933 F.2d 1253, 1257 (4th Cir. 1991).                           We have

reviewed the record in light of Rudolph’s remaining claims and

find   no    reversible      error.       Accordingly,     we     grant    leave    to

proceed     in   forma    pauperis       and   affirm   substantially       for    the

reasons stated by the district court.               Rudolph v. HR Specialist,

No. 1:14-cv-00477-LMB-JFA (E.D. Va. June 23, 2014).                      We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3